DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4,7-8 are allowed.
The following is an examiner’s statement of reasons for allowance: a dispenser for dispensing absorbent products including the features “wherein the hydrophobic section comprises two lines of hydrophobic material separated by a first distance to create a channel for the liquid directing the liquid away from the cover joint” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Claims 9,11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: a method including the steps “wherein applying the hydrophobic material comprises applying a coating of the hydrophobic material proximate the cover joint which comprises providing two lines of hydrophobic material separated by a first distance to create a channel for the liquid directing the liquid away from the cover joint.” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.





16 is allowed.
The following is an examiner’s statement of reasons for allowance: a method including the steps “applying the hydrophobic material comprises applying a coating of the hydrophobic material proximate the cover joint which comprises applying the hydrophobic material as a wide line at a top of the dispenser proximate the cover joint and providing a narrower line of the hydrophobic material at a portion of the dispenser below the top” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651